     Case 5:17-cv-00220-LHK Document 1215 Filed 01/09/19 Page 1 of 8



 1   Counsel Listed on Signature Page
 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10

11                                      SAN JOSE DIVISION

12

13   FEDERAL TRADE COMMISSION,                    Case No. 5:17-cv-00220-LHK
14                       Plaintiff,               QUALCOMM INCORPORATED’S
                                                  SECOND ADMINISTRATIVE
15                vs.                             MOTION TO FILE CERTAIN
16   QUALCOMM INCORPORATED,                       PORTIONS OF TRIAL EXHIBITS
     a Delaware corporation,                      UNDER SEAL
17
                         Defendant.               Dept: Courtroom 8, 4th Floor
18                                                Judge: Hon. Lucy H. Koh
19
20

21

22

23

24

25

26

27

28
                                                               MOTION TO FILE UNDER SEAL
                                                              Case No. 5:17-cv-00220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 1215 Filed 01/09/19 Page 2 of 8



 1                                             INTRODUCTION
 2           Qualcomm respectfully submits this second motion in response to the Court’s Order of

 3   January 9, 2019 (ECF No. 1200). The exhibits listed in this motion are exhibits that may be used

 4   in Court on Friday, January 11. Because the FTC designated 3,811 pages of exhibits this

 5   morning that it has indicated it may seek to introduce into evidence on Friday, Qualcomm filed an

 6   initial motion to seal the confidential material it was able to identify as of the time of that filing,

 7   and now files this second motion to seal the remainder.

 8           Qualcomm has expeditiously reviewed the thousands of pages of possible trial exhibits

 9   identified by the FTC and now moves the Court to maintain certain portions of those exhibits

10   under seal. These requests to seal are consistent with what the parties had indicated to the Court

11   they would seek to seal, as well as with the Court’s stated explanation of the types of material

12   appropriate for sealing. Since Qualcomm does not know whether the FTC will seek to introduce

13   into evidence all or only a subset of the documents included on its list of this morning, in

14   response to the Court’s Order, Qualcomm is moving to seal all of the listed documents that

15   contain confidential information subject to sealing. This filing addresses the second set of 20

16   exhibits Qualcomm is seeking to seal.

17           Pursuant to the procedures that the Court has established in this case for the protection of

18   confidential material, Qualcomm does not object to these documents being used during the trial

19   proceedings, so long as the public monitors are turned off while they are being displayed, and the

20   information sought to be sealed is not revealed during the course of questioning.

21           This motion is supported by the Declaration of Bryn Williams as well as the Declarations

22   of Zack Arner on behalf of QCT and Albert St. George on behalf of QTL. Because third parties

23   with possible confidential information in these documents may file motions to seal portions of

24   these exhibits, Qualcomm is filing under seal versions of the documents with their proposed

25   redactions highlighted in yellow.

26                                           LEGAL STANDARD
27           Local Rule 79-5 provides that documents, or portions thereof, may be sealed if a party

28
                                                         1                   MOTION TO FILE UNDER SEAL
                                                                            Case No. 5:17-cv-00220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 1215 Filed 01/09/19 Page 3 of 8



 1   “establishes that the documents, or portions thereof, are privileged, protectable as a trade secret,

 2   or otherwise entitled to protection under the law.” Civ. L. R. 79-5(b).

 3            While courts apply a “strong presumption in favor of access” to court records, “[i]n

 4   general, ‘compelling reasons’ sufficient to outweigh the public’s interest in disclosure and justify

 5   sealing court records exist when such ‘court files might have become a vehicle for improper

 6   purposes,’ such as the use of records to ... release trade secrets.” Kamakana v. City and Cty. Of

 7   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

 8   U.S. 589, 598 (1978)). Sealing may be justified to prevent judicial documents from being used as

 9   business information that might harm a litigant’s competitive standing. In re High-Tech

10   Employee Antitrust Litig., No. 11–CV–02509–LHK, 2013 WL 163779, at *1 (N.D. Cal. Jan. 15,

11   2013).

12                                              ARGUMENT
13            The information Qualcomm seeks to seal is the type that the Ninth Circuit has held to

14   properly be kept under seal. This Court has previously “held that ‘pricing terms, royalty rates,

15   and guaranteed minimum payment terms of a license agreement’ are sealable.” Apple, Inc. v.

16   Samsung Elecs. Co., No. 11-CV-01846-LHK, 2013 WL 5693759, at *2 (N.D. Cal. Oct. 15, 2013)

17   (quoting In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008)). The Ninth Circuit has

18   confirmed that these categories of information should properly be sealed. See, e.g., In re Elec.

19   Arts, Inc., 298 Fed. App’x 568, 569–70 (9th Cir. 2008) (ordering sealed “pricing terms, royalty

20   rates, and guaranteed minimum payment terms” in a licensing agreement); Sun Microsystems Inc.

21   v. Network Appliance, No. C–08–01641–EDL, 2009 WL 5125817, at *9 (N.D. Cal Dec. 21,

22   2009) (sealing confidential business information, which if disclosed could cause harm to the

23   parties). This information retains independent economic value from not being generally known

24   to, and not being readily ascertainable through proper means to the general public. 18 U.S.C. §

25   1839(3)(B). If disclosed, this information would cause Qualcomm competitive and commercial

26   harm because it would provide competitors and actual or potential counterparties insights into

27   Qualcomm’s business that they would not otherwise have, and could disadvantage Qualcomm in

28   future negotiations with potential licensees and customers. See Nixon, 435 U.S. at 598 (“[C]ourts

                                                       2                   MOTION TO FILE UNDER SEAL
                                                                          Case No. 5:17-cv-00220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 1215 Filed 01/09/19 Page 4 of 8



 1   have refused to permit their files to serve as … sources of business information that might harm a

 2   litigant’s competitive standing”); In re Elec. Arts, Inc., 298 Fed. App’x at 569-70.

 3          As detailed in the attached Williams, Arner and St. George declarations, portions of the

 4   following trial exhibits are sealable because they contain information relating to “pricing terms,

 5   royalty rates, and guaranteed minimum payment terms reflected in Qualcomm’s patent licensing

 6   agreements,” contain exceptionally sensitive commercial information that might harm

 7   Qualcomm’s competitive standing, and/or contain Qualcomm confidential information more

 8   recent than three years old, the threshold for sealing the parties have agreed upon. (ECF 1067.)

 9          Qualcomm accordingly moves to seal these limited portions of the identified trial exhibits.

10     Exhibit    Information sought to be sealed             Standard               Explanation
      JX0040     Portions of 002                          Compelling Reasons     Williams Decl.¶ 8
11
      JX0078     Portions of 006                          Compelling Reasons     St. George Decl.¶ 16
12
      JX0052     Portions of 001-011                      Compelling Reasons     Williams Decl.¶7
13    JX0052     Portions of 013-014                      Compelling Reasons     Williams Decl.¶ 7
      JX0057     Portions of 001-004                      Compelling Reasons     Williams Decl.¶ 9
14    JX0057     Portions of 006-009                      Compelling Reasons     Williams Decl.¶ 9
      CX5389     Portions of 001                          Compelling Reasons     Arner Decl. ¶ 13
15    CX5389     Portions of 007-009                      Compelling Reasons     Arner Decl. ¶ 13
      CX5389     Portions of 011                          Compelling Reasons     Arner Decl. ¶ 13
16    CX5839     012 in full                              Compelling Reasons     Arner Decl. ¶ 13
      CX5739     Portions of 001-003                      Compelling Reasons     Arner Decl. ¶ 14
17    CX5739     Portions of 006-007                      Compelling Reasons     Arner Decl. ¶ 14
      CX8195     Portions of 23                           Compelling Reasons     Zuckerman Decl. ¶13
18    CX8195     Portions of 26                           Compelling Reasons     Zuckerman Decl. ¶13
19    CX8195     Portions of 28                           Compelling Reasons     Zuckerman Decl. ¶13
      CX8195     Portions of 33-34                        Compelling Reasons     Zuckerman Decl. ¶13
20    CX8195     Portions of 36-37                        Compelling Reasons     Zuckerman Decl. ¶13
      CX8195     Portions of 40                           Compelling Reasons     Zuckerman Decl. ¶13
21    CX8195     Portions of 42                           Compelling Reasons     Zuckerman Decl. ¶13
      CX8195     Portions of 46                           Compelling Reasons     Zuckerman Decl. ¶13
22    CX8195     Portions of 49                           Compelling Reasons     Zuckerman Decl. ¶13
      CX8195     Portions of 51                           Compelling Reasons     Zuckerman Decl. ¶13
23    CX8195     Portions of 56-57                        Compelling Reasons     Zuckerman Decl. ¶13
      CX8195     Portions of 59-60                        Compelling Reasons     Zuckerman Decl. ¶13
24    CX8195     Portions of 63                           Compelling Reasons     Zuckerman Decl. ¶13
      CX8195     Portions of 65                           Compelling Reasons     Zuckerman Decl. ¶13
25    CX8196     Portions of 009                          Compelling reasons     Zuckerman Decl. ¶14
      CX8196     Portions of 014-015                      Compelling reasons     Zuckerman Decl. ¶14
26    CX8196     Portions of 030                          Compelling reasons     Zuckerman Decl. ¶14
      CX8196     039 in full                              Compelling reasons     Zuckerman Decl. ¶14
27    CX8196     041 to 42 in full                        Compelling reasons     Zuckerman Decl. ¶14
      CX8196     044 to 45 in full                        Compelling reasons     Zuckerman Decl. ¶14
28    CX8196     047 in full                              Compelling reasons     Zuckerman Decl. ¶14
                                                      3                   MOTION TO FILE UNDER SEAL
                                                                         Case No. 5:17-cv-00220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 1215 Filed 01/09/19 Page 5 of 8


     Exhibit    Information sought to be sealed           Standard             Explanation
 1   CX8196    049 to 51 in full                      Compelling reasons   Zuckerman Decl. ¶14
     CX8196    054 to 59 in full                      Compelling reasons   Zuckerman Decl. ¶14
 2   CX8196    062 in full                            Compelling reasons   Zuckerman Decl. ¶14
     CX8196    Portions of 063                        Compelling reasons   Zuckerman Decl. ¶14
 3   CX8196    Portions of 073                        Compelling reasons   Zuckerman Decl. ¶14
     CX8196    078 in full                            Compelling reasons   Zuckerman Decl. ¶14
 4   CX8196    109 to 110 in full                     Compelling reasons   Zuckerman Decl. ¶14
     CX8196    113 to 116 in full                     Compelling reasons   Zuckerman Decl. ¶14
 5   CX8196    118 in full                            Compelling reasons   Zuckerman Decl. ¶14
     CX8196    128 to 131 in full                     Compelling reasons   Zuckerman Decl. ¶14
 6
     CX8196    133 in full                            Compelling reasons   Zuckerman Decl. ¶14
 7   CX8196    136 in full                            Compelling reasons   Zuckerman Decl. ¶14
     CX8196    140 in full                            Compelling reasons   Zuckerman Decl. ¶14
 8   CX8196    Portions of 141                        Compelling reasons   Zuckerman Decl. ¶14
     CX8196    Portions of 287                        Compelling reasons   Zuckerman Decl. ¶14
 9   CX8196    292 to 293 in full                     Compelling reasons   Zuckerman Decl. ¶14
     CX8191    Portions of 8                          Compelling reasons   Zuckerman Decl. ¶12
10   CX8191    Portions of 11 to 14                   Compelling reasons   Zuckerman Decl. ¶12
     CX8191    Portions of 16 to 17                   Compelling reasons   Zuckerman Decl. ¶12
11   CX8191    Portions of 63                         Compelling reasons   Zuckerman Decl. ¶12
     CX8191    Portions of 65                         Compelling reasons   Zuckerman Decl. ¶12
12   CX8191    Portions of 69 to 72                   Compelling reasons   Zuckerman Decl. ¶12
     CX8191    Portions of 78                         Compelling reasons   Zuckerman Decl. ¶12
13   CX8191    Portions of 80                         Compelling reasons   Zuckerman Decl. ¶12
     CX8191    Portions of 83                         Compelling reasons   Zuckerman Decl. ¶12
14   CX8191    Portions of 85                         Compelling reasons   Zuckerman Decl. ¶12
     CX8191    Portions of 87                         Compelling reasons   Zuckerman Decl. ¶12
15   CX8191    Portions of 91                         Compelling reasons   Zuckerman Decl. ¶12
     CX8191    Portions of 93 to 85                   Compelling reasons   Zuckerman Decl. ¶12
16   CX8191    Portions of 97 to 99                   Compelling reasons   Zuckerman Decl. ¶12
     CX8191    Portions of 102 to 107                 Compelling reasons   Zuckerman Decl. ¶12
17   CX8191    Portions of 114 to 117                 Compelling reasons   Zuckerman Decl. ¶12
     CX8191    Portions of 120 to 122                 Compelling reasons   Zuckerman Decl. ¶12
18   CX8191    Portions of 124 to 125                 Compelling reasons   Zuckerman Decl. ¶12
19   CX8191    Portions of 129 to 134                 Compelling reasons   Zuckerman Decl. ¶12
     CX0526    Portions of 002                        Compelling reasons   Williams Decl.¶ 10
20   CX0526    Portions of 005                        Compelling reasons   Williams Decl.¶ 10
     CX0526    Portions of 009-011                    Compelling reasons   Williams Decl.¶ 10
21   CX0526    Portions of 012-013                    Compelling reasons   Williams Decl.¶ 10
     CX5913    012-019 in full                        Compelling reasons   Arner Decl. ¶ 15
22   CX5913    Portions of 020                        Compelling reasons   Arner Decl. ¶ 15
     CX5913    021 in full                            Compelling reasons   Arner Decl. ¶ 15
23   CX5913    025-026 in full                        Compelling reasons   Arner Decl. ¶ 15
     CX5913    028-029 in full                        Compelling reasons   Arner Decl. ¶ 15
24   CX5913    031-035 in full                        Compelling reasons   Arner Decl. ¶ 15
     CX5913    037-044 in full                        Compelling reasons   Arner Decl. ¶ 15
25   CX5913    046-056 in full                        Compelling reasons   Arner Decl. ¶ 15
     CX5913    057-067 in full                        Compelling reasons   Arner Decl. ¶ 15
26   CX5913    069 in full                            Compelling reasons   Arner Decl. ¶ 15
     CX5913    073 in full                            Compelling reasons   Arner Decl. ¶ 15
27   CX5913    Portions of 074-076                    Compelling reasons   Arner Decl. ¶ 15
     CX5913    077 in full                            Compelling reasons   Arner Decl. ¶ 15
28   CX5913    Portions of 078                        Compelling reasons   Arner Decl. ¶ 15
                                                  4                 MOTION TO FILE UNDER SEAL
                                                                   Case No. 5:17-cv-00220-LHK-NMC
      Case 5:17-cv-00220-LHK Document 1215 Filed 01/09/19 Page 6 of 8


       Exhibit     Information sought to be sealed           Standard              Explanation
 1    CX5913      079 in full                            Compelling reasons   Arner Decl. ¶ 15
      CX5348      005 in full                            Compelling reasons   St. George Decl.¶ 17
 2    CX5360      Portions of 001                        Compelling reasons   Arner Decl. ¶ 16
      CX5360      Portions of 003 through 004            Compelling reasons   Arner Decl. ¶ 16
 3    CX5360      Portions of 010                        Compelling reasons   Arner Decl. ¶ 16
      CX5360      Portions of 011 through 017            Compelling reasons   Arner Decl. ¶ 16
 4
      CX5360      Portions of 018 through 019            Compelling reasons   Arner Decl. ¶ 16
 5    CX5360      020 in full                            Compelling reasons   Arner Decl. ¶ 16
      CX5360      022-027 in full                        Compelling reasons   Arner Decl. ¶ 16
 6    CX5360      028-033 in full                        Compelling reasons   Arner Decl. ¶ 16
      CX5376      Portions of 004-008                    Compelling reasons   Arner Decl. ¶ 17
 7    CX5391      Portions of 003                        Compelling reasons   Arner Decl. ¶ 18
      CX5391      Portions of 005 through 009            Compelling reasons   Arner Decl. ¶ 18
 8    CX5425      Portions of 002-009                    Compelling reasons   Arner Decl. ¶ 19
      JX0055      Portions of 006 through 009            Compelling reasons   Arner Decl. ¶ 20
 9    CX5383      Portions of 001                        Compelling reasons   Arner Decl. ¶ 21
      QX9209      Portions of Q2014FTC00786755           Compelling reasons   Arner Decl. ¶ 22
10    QX9209      Portions of Q2014FTC00786757 to        Compelling reasons   Arner Decl. ¶ 22
                  Q2014FTC00786759
11    CX5527      Portions of 028                        Compelling reasons   Zuckerman Decl. ¶
                                                                              11
12    CX5527      Portions of 029                        Compelling reasons   Zuckerman Decl. ¶
                                                                              11
13    CX5527      Portions of 030-032                    Compelling reasons   Zuckerman Decl. ¶
                                                                              11
14    CX5527      Portions of 035                        Compelling reasons   Zuckerman Decl. ¶
                                                                              11
15    CX5527      041-044 in full                        Compelling reasons   Zuckerman Decl. ¶
                                                                              11
16    CX5527      Portions of 054                        Compelling reasons   Zuckerman Decl. ¶
                                                                              11
17
      CX5527      056-057 in full                        Compelling reasons   Zuckerman Decl. ¶
18                                                                            11

19                                             CONCLUSION
            For the foregoing reasons, Qualcomm respectfully moves this Court to keep the above-
20
     listed portions of trial evidence under seal.
21

22

23

24

25

26

27

28

                                                     5                 MOTION TO FILE UNDER SEAL
                                                                      Case No. 5:17-cv-00220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 1215 Filed 01/09/19 Page 7 of 8


     Dated: January 9, 2019                    KEKER, VAN NEST & PETERS LLP
 1

 2
                                               /s/ Bryn Williams
 3                                             ROBERT A. VAN NEST
                                               EUGENE M. PAIGE
 4                                             CODY S. HARRIS
                                               JUSTINA SESSIONS
 5                                             BRYN WILLIAMS

 6                                             Attorneys for Defendant
                                         By:   QUALCOMM INCORPORATED
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                         6              MOTION TO FILE UNDER SEAL
                                                       Case No. 5:17-cv-00220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 1215 Filed 01/09/19 Page 8 of 8


                                              Robert A. Van Nest (SBN 84065)
 1                                            Eugene M. Paige (SBN 202849)
                                              Justina Sessions (SBN 270914)
 2                                            KEKER, VAN NEST & PETERS LLP
                                              633 Battery Street
 3                                            San Francisco, CA 94111-1809
                                              Telephone: (415) 391-5400
 4                                            Facsimile: (415) 397-7188
 5                                            Gary A. Bornstein (pro hac vice)
                                              Yonatan Even (pro hac vice)
 6                                            CRAVATH, SWAINE & MOORE LLP
                                              Worldwide Plaza
 7                                            825 Eighth Avenue
                                              New York, NY 10019-7475
 8                                            Tel.: (212) 474-1000
                                              Fax: (212) 474-3700
 9                                            gbornstein@cravath.com
                                              yeven@cravath.com
10
                                              Richard S. Taffet (pro hac vice)
11                                            MORGAN, LEWIS & BOCKIUS LLP
                                              101 Park Avenue
12                                            New York, NY 10178-0060
                                              Tel.: (212) 309-6000
13                                            Fax: (212) 309-6001
                                              richard.taffet@morganlewis.com
14
                                              Willard K. Tom (pro hac vice)
15                                            MORGAN, LEWIS & BOCKIUS LLP
                                              1111 Pennsylvania Avenue NW
16                                            Washington, DC 20004-2541
                                              Tel.: (202) 739-3000
17                                            Fax: (202) 739 3001
                                              willard.tom@morganlewis.com
18
                                              Geoffrey T. Holtz (SBN 191370)
19                                            MORGAN, LEWIS & BOCKIUS LLP
                                              One Market, Spear Street Tower
20                                            San Francisco, CA 94105-1596
                                              Tel.: (415) 442-1000
21                                            Fax: (415) 442-1001
                                              gholtz@morganlewis.com
22
                                              Attorneys for Defendant
23                                            QUALCOMM INCORPORATED
24

25

26

27

28

                                         7              MOTION TO FILE UNDER SEAL
                                                       Case No. 5:17-cv-00220-LHK-NMC
